Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 27, 2005                                                                                      Clifford W. Taylor,
                                                                                                                 Chief Justice

  129774                                                                                               Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
                                                                                                         Maura D. Corrigan
  STEPHANIE FRANCHI,                                                                                   Robert P. Young, Jr.
           Plaintiff,                                                                                  Stephen J. Markman,
                                                                                                                      Justices

  v                                                                 SC: 129774
                                                                    AGC: 0546/05
  ATTORNEY GRIEVANCE COMMISSION,
           Defendant.
  _________________________________________/

                On the order of the Court, the complaint for superintending control is
  considered, and relief is DENIED, because the Court is not persuaded that it should grant
  the requested relief.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           December 27, 2005                   _________________________________________
           l1219                                                               Clerk